As filed with the Securities and Exchange Commission on November 11, 2011 Registration No. 333-157053 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 MGIC INVESTMENT CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 39-1486475 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 250 East Kilbourn Avenue Milwaukee, Wisconsin53202 (Address, including zip code, of registrant’s principal executive offices) MGIC Profit Sharing and Savings Plan (Full title of the plan) Jeffrey H. Lane Executive Vice President, General Counsel and Secretary MGIC Investment Corporation 250 East Kilbourn Avenue Milwaukee, Wisconsin53202 (414) 347-6406 (Name, address, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Termination of Registration Registration Statement No. 333-157053 on Form S-8, filed January 30, 2009 (the “Registration Statement”), covered 7,500,000 shares of Common Stock, par value $1.00 per share, and 7,500,000 shares of Common Share Purchase Rights of MGIC Investment Corporation, a Wisconsin corporation (the “Company”), issuable by the Company pursuant to the MGIC Profit Sharing and Savings Plan (f/k/a MGIC Investment Corporation Profit Sharing and Savings Plan) (the “Plan”).The Registration Statement also covered an indeterminate amount of interests to be offered or sold pursuant to the Plan.Additional shares of Common Stock and Common Share Purchase Rights and additional interests to be offered or sold pursuant to the Plan had previously been registered pursuant to the following registration statements on Form S-8 filed by the Company with the Securities and Exchange Commission: Filing Date File Number May 4, 1995 33-92128 February 28, 2001 333-56350 March 28, 2005 333-123627 Beginning March 30, 2009, participants in the Plan were no longer able to make additional investments in a Company stock fund within their Plan accounts. In accordance with undertakings made by the Company in its Registration Statement to remove from registration, by means of a post-effective amendment, any securities which remain unsold at the termination of the offering, the Company hereby removes from registration all securities registered but not sold under the Registration Statement, including Common Stock, Common Stock Purchase Rights and interests to be offered or sold pursuant to the Plan. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing Form S-8 and has duly caused this Post-Effective Amendment No. 1 to Registration Statement No. 333-157053 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee, State of Wisconsin, on November 11, 2011. MGIC INVESTMENT CORPORATION By: /s/J. Michael Lauer J. Michael Lauer Executive Vice President and Chief Financial Officer S-1 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to Registration Statement has been signed by the following person in the indicated capacities on November 11, 2011. Signature Title /s/ Curt S. Culver Chairman and Chief Executive Officer and Director Curt S. Culver (Principal Executive Officer) /s/ J. Michael Lauer Executive Vice President and Chief Financial Officer J. Michael Lauer (Principal Financial Officer) /s/ Timothy J. Mattke Vice President, Controller and Chief Accounting Officer Timothy J. Mattke (Principal Accounting Officer) * Director James A. Abbott * Director Thomas M. Hagerty * Director Kenneth M. Jastrow, II * Director Daniel P. Kearney * Director Michael E. Lehman * Director William A. McIntosh * Director Leslie M. Muma * Director Donald T. Nicolaisen * Director Mark M. Zandi * By: /s/ J. Michael Lauer J. Michael Lauer, Attorney-in-Fact S-2 Pursuant to the requirements of the Securities Act of 1933, as amended, all of the members of the Plan Administrative Committee (acting as Plan Administrator) have duly caused this Post-Effective Amendment No. 1 to Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee, State of Wisconsin, on November 11, 2011. MGIC PROFIT SHARING AND SAVINGS PLAN By: /s/J. Michael Lauer J. Michael Lauer Member of the Plan Administrative Committee By: /s/ Kurt J. Thomas Kurt J. Thomas Member of the Plan Administrative Committee By: /s/ James A. Karpowicz James A. Karpowicz Member of the Plan Administrative Committee S-3 EXHIBIT INDEX MGIC INVESTMENT CORPORATION MGIC PROFIT SHARING AND SAVINGS PLAN Powers of Attorney relating to this filing
